 



Exhibit 10.1
MODIFICATION AGREEMENT
     THIS MODIFICATION AGREEMENT (this “Agreement”) is made at Cleveland, Ohio,
this 3rd day of April, 2006, between PARAGON REAL ESTATE EQUITY AND INVESTMENT
TRUST, a Maryland business trust (the “Trust”), and JAMES C. MASTANDREA, 9520
Metcalf Road, Waite Hill, Ohio 44094 (“Mastandrea”).
WITNESSETH:
     WHEREAS, the Trust previously entered into an Employment Agreement dated
March 4, 2003 (“Employment Agreement”) with Mastandrea;
     WHEREAS, at the time set forth herein, Mastandrea holds the offices of
Chairman of the Board of Trustees, Chief Executive Officer and President of the
Trust;
     WHEREAS, Mastandrea is expected to devote time to the business and
objectives of the Trust; and
     WHEREAS, the Trust and Mastandrea desire to enter into this Agreement
pursuant to which the Trust will continue to employ Mastandrea and Mastandrea
will serve the Trust;
     NOW, THEREFORE, the Trust and Mastandrea, in consideration of the premises
and the mutual covenants herein contained, agree as follows:
     Sections 2(c) and 2(d) shall be deleted from the Employment Agreement and
the following substituted:
     2. POSITION, DUTIES, RESPONSIBILITIES.
       (c) At all times during the Contract Period, Mastandrea shall use his
best efforts to direct the business and objectives of the Trust. Nothing in this
Agreement shall preclude Mastandrea from devoting time to charitable and
community activities, service on boards of other companies (public or private),
or any other business or personal investment.
       (d) The duties to be performed by Mastandrea under this Agreement shall
be performed primarily in the United States, except for travel outside the
United States incident to his performance of services hereunder.
The remaining provisions of the Employment Agreement shall remain unchanged.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed by the Trust and
Mastandrea as of the date first above written.

          PARAGON REAL ESTATE EQUITY AND INVESTMENT TRUST
 
       
By:
       /s/ Daryl J. Carter    
 
     
Title:
       Trustee    
 
       
By:
       /s/ James C. Mastandrea    
 
     
 
       James C. Mastandrea    

 